DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 11/15/2021, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0028], [0029], [0043] and [0044] of the specification and Fig. 2.

Response to Arguments
Applicant’s amendments/arguments with respect to claim(s) 1-20, filed on 11/15/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, see page 8 to page 10 of applicant’s remarks, filed on 11/15/2021, have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorin et al., US 2012/0198369 A1 (hereinafter “Sorin”) in view of Florendo et al., US 2018/0246948 A1 (hereinafter “Florendo”) in further view of Gerhardt et al., US 11,074,277 B1 (hereinafter “Gerhardt”) in further view of Wright et al., US 2016/0337366 A1 (hereinafter “Wright”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Sorin discloses a computer-implemented method for data analytics in a first data center using transactional data of a second data center, the computer-implemented method being executed by one or more processors (Sorin, [0015], see processors) and comprising:
receiving, by a query manager service (QMS) executed within a database server of the first data center, a query definition provided from a browser of an analytics platform executed within the second data center (Sorin, [0013], see servers; Sorin, [0025], see database module and database tables; Sorin, [0014]; Sorin, Figure 1, see analytics presentation on transaction assistance framework 130 as first data center, using data from remote data  being validated by the QMS based on analytical metadata (Sorin, [0035] and [0036], see query is parsed [i.e., validated] to identify a set of data objects satisfying the query [i.e., metadata is the set of attributes to find relevant data objects]), and 
providing, after validation of the query definition by the QMS (Sorin, [0035] and [0036], see query is parsed [i.e., validated] to identify a set of data objects satisfying the query [i.e., metadata is the set of attributes to find relevant data objects]), a raw calculation scenario as an object model based on the query definition (Sorin, [0039]; and Sorin, Figure 4D, see calculation scenario of data from Americas region in 424 and 414), 

executing, by a calculation engine within the first data center, the enriched calculation scenario to provide an analytical artifact comprising a query-level calculation view on transactional data stored in the first data center (Sorin, [0039]; and Sorin, Figure 4D, see using calculation scenario to select USA attribute for Americas region in 424), 
transmitting, by the first data center, the analytical artifact to the second data center to perform analytics on at least a portion of the transactional data stored in the first data center (Sorin, [0040]; and Sorin, Figure 4E, see transmit artifact of USA country attribute, use Evaluation Score 432 and presenting results from executing on transaction data).
On the other hand, Florendo discloses the query definition being stored in a query repository of the second data center (Florendo, Abstract, see query at the secondary database on the secondary database system); and
being stored in a mirror query repository of the first data center (Florendo, [0023], [0061] and [0063], see that the first database system has a copy of the second database system).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Florendo’s teachings to Sorin’s system.  A skilled artisan would have been motivated to do so in order to better utilize hardware associated with database systems, see Florendo, [0011].  In addition, both/all of the references (Sorin and Florendo) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed file systems.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Gerhardt discloses the raw calculation scenario being absent user-specific permissions (Gerhardt, Col. 1, line 58-Col. 2, line 5, see analyzing a data structure or 
retrieving, by the QMS, user-specific permission metadata from a transactional application executed within an application server of the first data center to provide an enriched calculation scenario that includes user-specific permissions of the user, the user-specific permissions comprising cell-based permissions, row-based permissions, and field-based permissions of the user for accessing at least a portion of transactional data stored within the first data center (Gerhardt, Col. 8, lines 47-Col. 9, line 12, see using access control lists to determine if a user has access to all or parts of records [i.e., user-specific permissions], where the specific data record in a table occupy/are the rows and the specific parts are the columns/fields and where the combination of row access and column access for a data record stored in a table will limit access to specific cells in the table).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Gerhardt’s teachings to the combination of Sorin and Florendo.  A skilled artisan would have been motivated to do so in order to resolve canonical entity records, see Gerhardt, Col. 1, lines 6-10.  In addition, both/all of the references (Sorin, Florendo and Gerhardt) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed file systems.  This close relation between/among the references highly suggests an expectation of success.
being associated with a user having cell-based permissions, row-based permissions, and field-based permissions assigned thereto for accessing at least a portion of transactional data stored within the first data center (Wright, [0006], see removing all rows for which the user does not have authorized access in the tree-based table storage structure; and Wright, [0063] and [0064], see access control applied at the partition column and the grouping column levels, where columns are also known as fields in a table; Note: The combination of row access and column access will limit access to specific cells in the table);
the executing comprising initially executing a row permission base join to replace a base transactional data source in at least one subsequent cell permission group, and subsequently executing one or more of a cell permission base join, and a permission compound join to provide a root compound projection to determine the transactional data that the user is allowed to access based on the field-based permissions (Wright, [0006], see removing all rows for which the user does not have authorized access in the tree-based table storage structure; and Wright, [0063] and [0064], see access control applied at the partition column and the grouping column levels, where columns are also known as fields in a table; Note: The combination of row access and column access will limit access to specific cells in the table; Wright, [0068], see joining the data source specific access control table with the user-group table and generating filters for access control to table during a data filtering operation; and Wright, [0006], see when the user request contains a filtering operation for one or more grouping columns of the tree-based table storage structure, in a first pass, executing user-specified filters on the one or more partition columns and applying internal access-control filters thereby removing all rows for which the user does not have authorized access by retrieving the access 
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Sorin discloses a non-transitory computer-readable storage medium (Sorin, [0025], see memory) coupled to one or more processors (Sorin, [0015], see processors) and having instructions stored thereon (Sorin, [0025], see instructions).
With respect to claim 15, Sorin discloses a system, comprising:
a computing device (Sorin, [0015], see processors); and
a computer-readable storage device coupled to the computing device and having instructions stored thereon (Sorin, [0025], see memory and instructions).
*Note: The current claim language does not define what the “raw calculation scenario” and the “enriched calculation scenario” are and what they are used for.  It is suggested that applicant define these terms as a possible way to distinguish applicant’s invention from the cited prior art.  Additionally, in the current claim language the “raw calculation scenario” and “enriched calculation scenario” are provided, but they are not used to do anything in the claim.  It is suggested that applicant add detail on how the “raw calculation scenario” and “enriched calculation scenario” are used as a possible way to distinguish applicant’s invention from the cited prior art.

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Sorin, Florendo, Gerhardt and Wright discloses wherein the analytical metadata is provided from an application server of the first data center (Sorin, [0014]; Sorin, Figure 1, see analytics presentation on transaction assistance framework 130 as first data center using repository 113), and is used by the QMS to validate the query definition (Sorin, [0035] and [0036]).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Sorin, Florendo, Gerhardt and Wright discloses wherein a plurality of query definitions stored in the query repository of the second data center are displayed in the browser, and the query definition is selected from the plurality of query definitions for sending to the QMS of the first data center (Sorin, [0030]; and Sorin, Fig. 3).

Claims 4, 11 and 18
With respect to claims 4 11, and 18, the combination of Sorin, Florendo, Gerhardt and Wright discloses further comprising enhancing the calculation scenario based on analytical metadata (Sorin, [0016], see attributes for data as analytical metadata).

Claims 5, 12 and 19
With respect to claims 5, 12, and 19, the combination of Sorin, Florendo, Gerhardt and Wright discloses wherein a query of the transactional data is executed based on the analytical artifact (Sorin, [0030], see attributes identified for executing a query).

Claims 6, 13 and 20
With respect to claims 6, 13, and 20, the combination of Sorin, Florendo, Gerhardt and Wright discloses wherein at least a portion of the transactional data is provided from execution of an application within the first data center (Sorin, [0030], see data objects from transactional data provided by transaction framework on first data center).

Claims 7 and 14
With respect to claims 7 and 14, the combination of Sorin, Florendo, Gerhardt and Wright discloses wherein the query definition is provided to the QMS through one or more application programming interfaces (APIs) (Sorin, [0036], see software for analytics viewers identifying data objects responsive to query).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Arthanarisamy et al. for validation of query plan;
– Avni et al. for updating metadata in hardware transactional memory user aborts;
– Crosbie for data warehouse access reporting;
– Dillenberger et al. for optimization of mixed database workload scheduling and concurrency control by mining data dependency relationships via lock tracking;
– Draese et al. for optimizing data access in a database using multi-class objects;
– Ferrari et al. for information retrieval and navigation using a semantic layer and dynamic objects;
– Milenova et al. for generating estimates for query optimization;
– Savage et al. for automated software code generation from a metadata-based repository;
– Suganuma et al. for database program acceleration;
– Tibbitts et al. for determining access of queries;
– Tommaney et al. for processing a database query; and
– Ziauddin for collecting query workload based statistics on column groups identified by RDBMS optimizer.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: February 2, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152